I concur in the judgment we enter, but write separately to confirm that this Court has reviewed the record of the proceedings of the Unemployment Compensation Board of Review and the Court of Common Pleas according to the correct standard for review by an appellate court, notwithstanding any contrary inference that might be drawn from the identification of issues before this court and the purported "findings" of fact and conclusions of this court stated in the majority opinion.  Those "findings" are in accord with those of the hearing officer of the Board who heard the evidence.
The record of proceedings contains substantial, competent, credible evidence that the hearing officer and the Board as trier of fact apparently believed, supporting the findings and conclusions of the Board upon the issues before it.  Thus the decision of the Board is not against the manifest weight of the evidence and the Court of Common Pleas was correct in its judgment that the decision of the Board is not unlawful, unreasonable, or not supported by the manifest weight of the evidence.